F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 29 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    RAY T. BLACKWELL,

                Plaintiff - Appellant,
                                                         No. 02-3300
    v.                                            (D.C. No. 01-CV-2326-JPO)
                                                         (D. Kansas)
    SKO MANAGEMENT, INC.,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before BRISCOE , PORFILIO , and ANDERSON , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff Ray T. Blackwell worked as a parts driver for defendant SKO

Management, Inc., an operator of automotive sales and services dealerships.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
After the termination of his employment, he filed suit, claiming that SKO

discharged him in retaliation for his complaints about discrimination, in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17.   1
                   A magistrate judge conducted a bench trial, then entered judgment

in favor of SKO.     2
                         Plaintiff, proceeding pro se, appeals. We exercise jurisdiction

under 28 U.S.C. § 1291 and affirm.


Background

      In reaching his findings and conclusions, the magistrate judge discounted

Mr. Blackwell’s credibility and credited SKO’s version of events. The magistrate

judge found that SKO fired Mr. Blackwell after incidents occurring over a

week-long period. On Tuesday, February 1, 2000, he had a confrontation with a

supervisor about his delivery workload and his refusal to work in the warehouse.

For the next two days, Mr. Blackwell notified SKO that he was sick and did not

report to work. On Friday, Mr. Blackwell did not either call in sick or show up

for work. However, he came in to pick up his paycheck. His supervisor testified




1
       In his Complaint, Mr. Blackwell also asserted that he was subjected to
racial harassment and wage discrimination. Mr. Blackwell does not appeal the
entry of summary judgment on those claims.
2
      The parties consented to proceed before a magistrate judge, pursuant to
28 U.S.C. § 636(c).

                                              -2-
that this “was ‘the straw [that] broke the camel’s back.’” Mem. and Order at 7.

He decided to fire Mr. Blackwell.

       On Monday, February 7, Mr. Blackwell came to work and handed his

supervisor a letter alleging that he had been the victim of race discrimination in

the workplace. Some hours later, SKO discharged Mr. Blackwell, telling him that

he was fired for Tuesday’s insubordination and Friday’s unexplained absence.

The magistrate judge determined that SKO’s actions were not motivated by

Mr. Blackwell’s complaint of discrimination and, therefore, SKO did not

unlawfully retaliate against him.


Discussion

       In this appeal, Mr. Blackwell challenges the credibility of defendants’ trial

witnesses and claims that the verdict was not supported by sufficient evidence.

On appeal from a bench trial, we review the magistrate judge’s “findings of fact

for clear error.”   EEOC v. Wiltel, Inc ., 81 F.3d 1508, 1513 (10th Cir. 1996).

As our circuit rules make clear, such challenges require submission of the entire

trial transcript for our review.   See 10th Cir. R. 10.1(A)(1) (“The appellant must

provide all portions of the transcript necessary to give the court of appeals a

complete and accurate record of the proceedings related to the issues on appeal.”);

id. , 10.1(A)(1)(a) (“When sufficiency of the evidence is raised, the entire trial

transcript must be provided.”).

                                           -3-
       Because Mr. Blackwell has submitted no transcript with the record on

appeal, we are unable to consider his issues on appeal. Further, even if this court

were to grant Mr. Blackwell’s belated motion to supplement the record with

portions of the trial transcript, the problem would not be remedied. An

appellant’s “failure to submit the entire trial transcript provides a . . . separate

basis for rejecting [a] sufficiency of the evidence argument.”        Dilley v.

SuperValu, Inc ., 296 F.3d 958, 963 n.2 (10th Cir. 2002);        see also Roberts v.

Roadway Express, Inc ., 149 F.3d 1098, 1104-05 (10th Cir. 1998) (rejecting

sufficiency of the evidence claim where only appellant submitted only excerpts

of trial transcript).

       The judgment of the district court is AFFIRMED. Appellant’s motion to

supplement the record is DENIED.


                                                        Entered for the Court



                                                        Mary Beck Briscoe
                                                        Circuit Judge




                                            -4-